Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Johnson on June 16, 2022.

The application has been amended as follows: 
To the existing claims
Claim 1: In line 16 bridged to line 17, delete 
	 “at least one of:
	a) “
	In line 19 bridged to line 28 delete
	“; or
          b) the tinting agent comprises a rare earth element selected from the group consisting of Pr, Sm, Eu, Gd, Tb, Dy, Ho, Er, Nd, Tm, Yb, Lu, U, and combinations thereof and a redox agent comprising Sn atoms; or
	c) the tinting agent comprises atoms selected from Se and Cd, S and Cd or Se, S, and Cd and colloidal compounds thereof; or
	d) the tinting agent comprises metallic colloids of a metal selected from the group consisting of Ag, Au, Cu, Pt, and combinations thereof “

Claims 3-5, 13-14, 16-18, 22-23, 26 and 28: Cancel

Add new Claim 43
43. The laminated glass article of claim 1, wherein the tinting agent further comprises at least one of:
 b) a rare earth element selected from the group consisting of Pr, Sm, Eu, Gd, Tb, Dy, Ho, Er, Nd, Tm, Yb, Lu, U, and combinations thereof and a redox agent comprising Sn atoms; or
	c) atoms selected from Se and Cd, S and Cd or Se, S, and Cd and colloidal compounds thereof; or
	d) metallic colloids of a metal selected from the group consisting of Ag, Au, Cu, Pt, and combinations thereof.
Allowable Subject Matter
Claims 1, 6-7, 10-11, 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record discloses a similar laminated glass article to that claimed, the art fails to teach a tinting agent as now amended in the core nor would it have been obvious in view of the previously applied references for reasons argued by Applicants.
Additionally, the Examiner would like to note that although there is art (some already cited by the Examiner and Applicants), that may generally disclose glass compositions tinted with coloring agents similar to that claimed, the art simply provides no teaching of a glass composition as claimed, having the exact property claimed in combination with the specific tinting and redox agent required by claim 1 being used for a core specifically in a laminated glass nor does the art provide any motivation on why one having ordinary skill would desire such placement in a laminated glass, over that of a cladding or any other glass for example. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784